KANNER, Acting Chief Judge.
A will is sought to be admitted to probate. Its validity has been attacked as having been made by an incompetent. In the proceeding the question was raised as to how the burden of proof must be carried. The answer of the county judge to that question is his order which has produced *431this appeal. The order affords no foundation for the appeal, and, therefore, no jurisdiction has been conferred on this court. The reason is that the order is not final but merely interlocutory.
Where an appeal is taken from an order or decree of a county judge’s court pertaining to probate matters or to estates and interests of minors and incompetents, the order or decree appealed must be final. Article V, section 5(3), Constitution of the State of Florida, F.S.A.; and Rule 4.4, Florida Appellate Rules, 31 F.S.A. Hence this appeal is dismissed by this court sua sponte.
Dismissed.
SHANNON, J., and FUSSELL, CARROLL, W., Associate Judge, concur.